DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               D.D., the father,
                                  Appellant,

                                      v.

                     DEPARTMENT OF CHILDREN
                          AND FAMILIES,
                            Appellee.

                               No. 4D17-1997

                           [December 8, 2017]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Larry Schack, Judge; L.T. Case No. 50-2009-DP-3003 l 4-
JL.

   William T. Hess of Hess & Heathcock, P.A., Stuart, for appellant.

    Sara Elizabeth Goldfarb of the Guardian ad Litem Program, Sanford,
for appellee.

PER CURIAM.

   Affirmed.

WARNER, CONNER and KUNTZ, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.